Citation Nr: 9921389	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-06 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for neuritis of the left 
elbow due to undiagnosed illness.

6.  Entitlement to service connection for pain in the feet and 
legs.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 1989 
and from December 1990 to May 1991.

This appeal arose from a January 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for gastroenteritis, pain in the feet and legs, 
headaches and neuritis.  The veteran then testified at a personal 
hearing in July 1992; the hearing officer issued a decision in 
October 1992, which continued to deny the requested benefits.  
These denials were continued by a rating action issued in 
November 1992.  This case was then remanded by the Board of 
Veterans' Appeals (Board) for additional development.  A rating 
action was issued in August 1996, which awarded service 
connection for a low back disability, assigning it a 10 percent 
disability evaluation.  In February 1997, a decision was rendered 
which continued to deny service connection for gastroenteritis, 
and a July 1997 rating decision granted service connection for 
PTSD with depression, awarding it a 30 percent disability 
evaluation.  A March 1998 rating decision confirmed the denials 
of entitlement to service connection for gastroenteritis, 
headaches, pain in the legs and feet and neuritis.  A February 
1999 rating action denied entitlement to increased evaluations 
for the service-connected PTSD and low back disability.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1995).  
The United States Court of Veterans Appeals (Court) has recently 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from considering 
whether referral to the appropriate first-line official is 
required.  The Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 
(1995).  Having reviewed the record with these holdings in mind, 
the Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
recurrent recollections and dreams of service, avoidance of 
reminders of war, decreased interested in activities, social 
withdrawal, hypervigilance and a startle response, with evidence 
of alertness, good eye contact, a fair mood, a slightly 
constricted affect and coherent thought processes.

2.  The veteran's service-connected low back disability is 
manifested by subjective complaints of pain, with objective 
evidence of some limitation of motion, good back musculature, no 
neurological abnormalities and no evidence of weakness, 
fatigability or lack of endurance.

3.  The veteran has not been shown by competent medical evidence 
to suffer from gastroenteritis, migraine headaches, left elbow 
neuritis and pain in the feet and legs which can be related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 
9411 (1998).

2.  The criteria for an increased evaluation for the service-
connected low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Code 5295 (1998).

3.  The veteran has not presented evidence of well grounded 
claims for service connection for gastroenteritis, migraine 
headaches, left elbow neuritis and pain in the feet and legs.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for PTSD and a 
low back disability

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims which 
are plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any indication 
that there are other records available which should be obtained.  
Therefore, no further development is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

VA has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to support 
the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, that requires that each disability be viewed in relation 
to its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, and 38 
C.F.R. § 4.2 which requires that medical reports be interpreted 
in light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and prognostic 
data required for ordinary medical classification, full 
description of the effects of the disability upon a person's 
ordinary activity.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. § 4.40.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect claimants 
against adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


PTSD

The pertinent evidence of record includes the VA examination 
performed in June 1996.  This reflected a diagnosis of PTSD, of 
which depression was a manifestation.  The veteran exhibited a 
sad mood and tearfulness whenever she had thoughts of her 
service.  

In July 1998, the veteran's private physician submitted a 
statement, in which it was noted that she had had difficulty 
concentrating since her return from the Persian Gulf.  Her memory 
was reportedly poor and she complained of social isolation, 
depression and sleeplessness.  She appeared to be depressed and 
anxious, and she was tearful at times.  She was assigned a Global 
Assessment of Functioning (GAF) Score of 55.  He described her 
social and industrial impairment as moderate to severe, and he 
stated that her disability was worse than the 30 percent 
assigned.

VA examined the veteran in January 1999.  Her symptoms included 
recurrent and distressful recollections of events in the Gulf and 
distressing dreams.  She indicated that seeing reports about the 
Middle East on television upset her, and she said that she 
avoided reminders of the war.  She described decreased interest 
in activities, social withdrawal, hypervigilance and a startle 
response.  The objective examination noted that she was alert and 
oriented in four spheres.  She displayed good eye contact and 
normal motor activity.  Her mood was fair and her affect was 
slightly constricted.  Speech was of normal rate and rhythm, 
thought processes were coherent and there were no hallucinations, 
delusions or ideas of reference.  Her memory was intact.  
Judgment and insight were described as fair.  The diagnosis was 
mild PTSD, with decreased mood.  A GAF Score of 60 was assigned.

The applicable rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or 
own name;

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent:  occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

10 percent:  occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; 
symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning 
or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected PTSD is 
not warranted at this time.  There was no indication of the 
following symptoms:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Rather, her affect was only 
slightly constricted, her speech was normal, there were no 
complaints of any panic attacks, her memory was intact, her 
insight and judgment were intact, and her mood was fair.  The 
evidence suggests an ability to maintain effective work 
relationships, since she is working full-time as a nurse at a VA 
facility.  Moreover, the GAF Score currently assigned represents 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 47 
(4th ed., revised 1994).

In conclusion, after reviewing all the pertinent evidence of 
record, it is found that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for the 
service-connected PTSD.


Low back disability

The veteran was awarded service connection for a low back 
disability by a rating action issued in August 1996.  This was 
based upon the service medical records, which showed complaints 
of low back problems, and a VA examination performed in June 
1996.  This examination noted no postural abnormalities and no 
fixed deformities.  The musculature of her back was adequate.  
Forward flexion was to 56 degrees; extension was to 24 degrees; 
left lateral flexion was to 34 degrees; and right lateral flexion 
was to 30 degrees.  There was no objective evidence of pain on 
motion.  The diagnosis was lumbar strain and spondylolisthesis 
L5-S1.  

VA re-examined the veteran in December 1998.  She reported 
suffering from pain and stiffness.  However, she denied weakness, 
fatigability and lack of endurance.  She indicated that she would 
experience flare-ups of pain when she had to move patient's as 
part of her employment as a nurse.  This would be alleviated by 
rest.  Forward flexion was to 70 degrees; extension was to 22 
degrees; right lateral flexion was to 27 degrees and left lateral 
flexion was to 30 degrees.  It was noted that motion would stop 
when pain would begin.  The musculature of the back was described 
as good.  An x-ray was negative.  The diagnosis was arthralgia of 
the lumbosacral spine with loss of function due to pain.

According to the applicable rating criteria, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation requires 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  38 C.F.R. Part 4, 
Code 5295 (1998).

In evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board must also consider 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of joint under the provisions of 38 C.F.R. 
§ 4.45 (1998).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected low back 
disability is not warranted at this time.  The objective evidence 
does not show that she experiences muscle spasm on extreme 
forward bending, nor does it demonstrate that she has a 
unilateral loss of lateral spine motion in a standing position.  
Moreover, there is no suggestion that her back disability has 
resulted in weakness, fatigability or a lack of endurance.  
Therefore, it is found that the 10 percent evaluation currently 
assigned adequately compensates her for her subjective complaints 
of pain.

In conclusion, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation for 
the service-connected low back disability.


II.  Service connection for 
gastroenteritis, migraine headaches, 
neuritis of the left elbow and pain in the 
feet and legs

The threshold question to be answered in this case is whether the 
appellant has presented evidence of well grounded claims; that 
is, ones which are plausible.  If she has not presented a well 
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will 
be explained below, it is found that her claims are not well 
grounded.

Under the applicable criteria, service connection may be granted 
for a disability the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the Court 
has stated that

The chronicity provision of § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's 
case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed illness, 
in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph (c) 
of this section, VA shall pay compensation 
in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf 
veteran who exhibits objective indications 
of chronic disability resulting from an 
illness or combination of illnesses 
manifested by one or more signs or symptoms 
such as those listed in paragraph (b) of 
this section, provided that such 
disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and 

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to 
any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, and 
other, non-medical indicators that are 
capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 months 
or more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest. 

(4)	A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2)	if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most recent 
departure from active duty in the Southwest 
Asia theater of operations during the 
Persian Gulf War and the onset of the 
illness; or 

(3)	if there is affirmative evidence that 
the illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (1998).

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence of 
a current disability; 2) the existence of a disease or injury in 
service, and 3) a relationship or nexus between the current 
disability and a disease contracted or an injury sustained in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 


Gastroenteritis

The veteran's service medical records included a February 4, 1991 
notation of complaints of nausea, vomiting, diarrhea and a 
headache.  She was given "quarters" for 48 hours.  The 
diagnoses were acute gastroenteritis and probable Biliary colic.  
No further complaints were made in service.

The veteran testified at a personal hearing in July 1992.  She 
stated that she had had no trouble with her stomach for the past 
six months.

The veteran was examined by VA in August 1992.  She noted that 
she had intermittent diarrhea of a watery type.  There was no 
evidence of hemorrhoids or fissures.

VA re-examined the veteran in February 1996.  She complained of 
occasional heartburn, but denied vomiting, regurgitation, stomach 
pain and dysphagia.  She noted that she often had cramping, 
especially on the right side of the abdomen (this was sometimes 
related to her period and was occasionally accompanied by 
diarrhea).  She indicated that she would sometimes have up to six 
bowel movements per day, then nothing for a day or two; she would 
then have regular bowel movements until the return of the 
diarrhea.  She reported that she was taking Zantac.  The 
objective examination noted that her abdomen was soft and was 
without masses.  She was noted to weigh 241 pounds (her weight 
over the past year had averaged 240 pounds).  She was not anemic 
and there was no periodic vomiting.  There was also no evidence 
of hematemesis or melena.  She described episodes of diarrhea 
every four to five days.  The diagnoses were irritable bowel 
syndrome and gastroesophageal reflux disease (GERD).  A suggested 
flexible sigmoidoscopy was conducted on May 1, 1996; this was 
normal up to 55 cm.  The diagnoses remained unchanged.

A July 1998 statement from a private physician noted that the 
veteran had gastradenitis due to "Persian Gulf exposure."  A 
friend noted in May 1999 that the veteran complained of stomach 
aches.

In the instant case, it is noted that the veteran was diagnosed 
with acute gastroenteritis and probable Biliary colic in service.  
Therefore, it is apparent that the evidence suggests the presence 
of a disease in service, thus satisfying one element of the 
Caluza test for well groundedness.  The evidence also suggests 
the existence of a current disability, namely irritable bowel 
syndrome.  However, there has been no objective evidence of a 
link between these disorders.  The question also arises as to 
whether the disease noted in service resulted in the development 
of a "chronic" condition.  After a careful review of the 
evidence of record, it is found that that evidence does not 
support a finding of chronicity in this case.  The veteran is not 
competent, as a layperson, to render an opinion that the one 
episode of acute gastroenteritis resulted in the development of a 
chronic gastrointestinal condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Despite the fact that the veteran has not established chronicity, 
her claim could still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  See Savage, supra.  The evidence in this case, 
which suggested that a condition (acute gastroenteritis) was 
noted in service and which included evidence of continuity of 
symptomatology after service, does not include competent evidence 
relating the veteran's present irritable bowel syndrome to that 
symptomatology.  Therefore, it is found that the veteran's claim 
for service connection for gastroenteritis is not well grounded.

It is noted that the veteran's private physician had submitted a 
statement that suggested that she had gastradenitis which was 
related to exposure to chemicals or other agents in the Persian 
Gulf.  However, it is noted that the veteran does not currently 
suffer from a disability from an undiagnosed illness, as is 
necessary in order for the application of 38 C.F.R. § 3317 
(1998).  Rather, the evidence suggests that the veteran suffers 
from irritable bowel syndrome.  Since her condition is diagnosed, 
38 C.F.R. § 3.317 is not for consideration.


Headaches

The veteran's service medical records noted that she had 
complained of severe headaches at the time of her March 1989 
separation examination.  The objective examination was negative.  
On February 4, 1991, she complained of headaches in conjunction 
with her gastroenteritis.  The following day, she reported pain 
in her head.  She also complained of headaches on February 18 and 
March 9, 1991.

The veteran testified at a personal hearing in July 1992.  She 
indicated that she gets headaches at the same time that her back 
hurts.  She described these as a dull aching pain, which occur a 
couple of times per month.  These headaches would radiate from 
her back to the back of her head.

VA examined the veteran in February 1996.  She indicated that she 
would suffer from headaches about twice a month, and that each 
headache would last for about four days.  In the beginning, they 
were preceded by an aura, which consisted of a halo sensation 
about her face.  She reported phonophobia but no photophobia.  
The objective examination noted that the cranial nerves were 
intact and the fundoscopic examination was within normal limits.  
The diagnosis was atypical vascular headaches.

VA outpatient treatment records note that the veteran was seen in 
March 1996 with complaints of headaches for the past five years.  
These would begin on the right side of her head and would radiate 
to the frontal area.  These would be accompanied by nausea and 
photophobia, but no vomiting.  The assessment was migraine 
headaches.  She was seen in September 1996 and in February and 
July 1997 with complaints of headaches.  These were consistently 
diagnosed as migraine headaches.

In July 1998, a private physician submitted a statement wherein 
it was noted that the veteran suffered from migraines that were 
caused by Persian Gulf environmental exposure.  In May 1999, her 
parents submitted a statement, in which they commented that the 
veteran constantly suffers from migraines.  A friend noted that 
same month that she had complained of headaches.

In the instant case, the veteran did complain of suffering from 
headaches in service, thus suggesting the presence of a disease 
in service.  The evidence also indicates the existence of a 
current disability, that is, migraine headaches.  However, this 
evidence does not include competent evidence of a link between 
the headaches noted in service and the currently diagnosed 
migraines.  In addition, this evidence does not establish that 
the headaches noted in service resulted in the development of a 
"chronic" condition.  The veteran is not competent, as a 
layperson, to suggest that the headaches noted in service 
resulted in the development of chronic migraine headaches.  See 
Espiritu, supra.  An expert medical opinion is needed to 
establish such a relationship, and none has been offered in this 
case.  

Again, despite the fact that the veteran has not established 
chronicity, her claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology."  See Savage, supra.  While the evidence 
indicated that a condition (headaches) was noted in service, and 
while there is evidence of continuity of symptomatology after 
service, there is no competent evidence of record relating the 
current migraine headaches to that symptomatology.  No expert 
opinion as to such a relationship has been presented.  Therefore, 
it is found that the veteran's claim for service connection for 
headaches is not well grounded.

The veteran's private physician had submitted a statement in July 
1998 that had suggested that her headaches were due to 
environmental exposure in the Persian Gulf.  However, it is noted 
that the veteran does not suffer from a disability due to an 
undiagnosed illness.  Rather, migraine headaches have been 
diagnosed.  Therefore, 38 C.F.R. § 3.317 (1998) is not for 
application in this instance.


Neuritis of the left elbow

The veteran's service medical records noted that she had checked 
"yes" next to a painful or "trick" elbow on her March 1989 
separation examination.  The records also included a sick call 
report dated January 26, 1991, that indicated that she was seen 
for a complaint concerning her elbow.  She was given "quarters" 
for 24 hours and a duty excuse from lifting anything heavy for 48 
hours.  No diagnosis was noted.  At the time of the March 1991 
separation examination, she again checked "yes" next to a 
painful or "trick" elbow, although she indicated "no" next to 
neuritis.  The examination noted that she had experienced left 
forearm tingling secondary to unloading water from a truck.  

In July 1992, the veteran testified at a personal hearing.  She 
indicated that she had had pain that radiated from her elbow to 
her fingers in the past.  However, this had not happened for 
about the past three months.

VA examined the veteran in February 1996.  She stated that she 
had developed pain in the left elbow after she had carried some 
water in service.  She indicated that she still suffered from a 
dull ache and very occasionally had tingling in her left hand.  
The motor examination revealed 5/5 strength in the upper 
extremities.  Her grip strength was also normal.  The Tinel's 
sign was negative in both elbows.  Pinprick, proprioception and 
vibration were all intact.  The diagnosis was left elbow pain, 
with no evidence of ulnar neuropathy.  The examiner felt it was 
likely that this was a soft tissue problem.

The veteran's private physician submitted a statement in July 
1998.  It was stated that the veteran suffered from neuritis and 
that this was due to exposure to chemicals or other agents in the 
Persian Gulf.

In the instant case, the veteran did complain of a painful or 
"trick" elbow in service.  Thus, it appears that an injury was 
present in service, thus satisfying one element of the Caluza 
test of well groundedness.  However, the evidence does not 
establish the diagnosis of a current disability.  While she did 
report elbow pain during the February 1996 VA examination, the 
objective examination was within normal limits and no diagnosis 
of any disability was made.  Since there is no current diagnosis, 
the question of a relationship between any such disability and 
the complaints made in service has been rendered moot.

However, there is still the question of whether the complaints of 
elbow pain in service resulted in the development of a 
"chronic" condition.  In this case, it is found that chronicity 
has not been established.  The veteran is not competent, as a 
layperson, to render an opinion as to whether she currently 
suffers from a chronic elbow condition that can be related to her 
complaints made in service.  See Espiritu, supra.  An opinion by 
an expert would be needed and such an opinion has not been 
presented in this case.  

Despite the fact that the veteran has not established chronicity, 
her claim could still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  See Savage, supra.  While the evidence 
suggests that a condition was present in service (that is, 
complaints of elbow pain), and while there is evidence of 
continuity of symptomatology after service, there is no competent 
medical evidence relating the veteran's current complaints to 
that symptomatology.  Therefore, it is found that the veteran has 
not presented evidence of well grounded claim for neuritis of the 
left elbow.

The veteran's private physician had stated in a July 1998 letter 
that her left elbow complaints were related to environmental 
factors to which she was exposed while serving in the Persian 
Gulf.  However, the objective service medical records indicated 
that she had reported having a painful left elbow at the time of 
her March 1989 separation examination, before her service in the 
Gulf.  Therefore, since these complaints existed prior to her 
Gulf service, 38 C.F.R. § 3.317 is not for application in this 
instance.


Pain in the feet and legs

The veteran's service medical records include the March 1989 
separation examination, during which she complained of foot pain.  
She also checked "yes" next to cramps in the legs.  Records 
prior to this had not noted any such complaints.  On February 15, 
1991, she complained of pain in the feet and legs.  She was given 
a duty waiver so that she could wear tennis shoes.  The diagnosis 
was musculoskeletal pain.  On February 18, she was noted to be 
tender to touch over the anterior shins and the over the arch of 
the foot.  There was pain on dorsiflexion and mild edema was 
present in the shins.  The March 1991 redeployment examination 
noted foot problems exacerbated by combat boots.

In July 1992, the veteran testified at a personal hearing.  She 
described pain that radiated into the calves, swelling and 
stiffness.  She indicated her belief that the wearing of combat 
boots in service had made a "mess" out of her feet.  She stated 
that during service, she was placed on profile and was allowed to 
wear tennis shoes.

VA examined the veteran in August 1992.  Her chief complaints 
were of joint pain and swelling of the feet and knees.  The 
objective examination noted 1+ edema of the feet and ankles.  An 
x-ray was negative.  No diagnosis was made.

In October 1992, the veteran's private physician noted that she 
had been seem in October 1991 after her return from the Persian 
Gulf in May 1991.  She complained of pain in the left foot, with 
intermittent numbness of the last three toes on the left.  She 
was placed on different arthritis medications, without relief.  
In July 1991, she reported swelling of both feet at night and 
tenderness of the ankles.  The examiner stated that her 
complaints about her feet were probably related to the boots that 
she had been wearing in Saudi Arabia.

The veteran was examined by VA in February 1996.  She indicated 
that her feet had begun to hurt in June 1991; they would also 
swell.  She complained of swelling and stiffness across the minor 
arch.  The objective examination found no swelling and no 
tenderness.  The major arch was in good position.  There was no 
evidence of callosities or deformities.  She had broken her right 
great toe in 1989.  The diagnosis was minimal arthritic changes 
in the right great toe and foot.

VA re-examined the veteran in June 1996.  Her posture was normal.  
There was no swelling, and there was no evidence of bunions, 
corns or discoloration.  There were also no deformities.  The 
diagnosis was normal appearing feet.  The examiner opined that 
the combat boots she had worn in service had played no role in 
the condition of her feet.  

An October 1996 statement from the veteran's private physician 
noted that she had begun to complain of foot problems in November 
1991.  She was treated with Naprosyn for arthritis of the feet.  
She was reportedly seen for these complaints several times.  A 
July 1998 letter from her physician noted that the swelling of 
her feet and legs was due to exposure to chemicals and other 
agents in the Persian Gulf.

In the instant case, the evidence of record does indicate that 
she complained of pain in the feet and legs in service.  
Therefore, it is apparent that the evidence suggests the presence 
of an injury in service, thus satisfying one element of the 
Caluza test for well groundedness.  However, the evidence does 
not establish the current existence of foot or leg disabilities.  
Since no current disability has been identified, the question of 
a relationship between such a disorder and the complaints noted 
in service is moot.  There is a question as to whether the 
complaints in service resulted in the development of a 
"chronic" condition.  After a careful review of the evidence of 
record, it is found that that evidence does not support a finding 
of chronicity in this case.  The veteran is not competent, as a 
layperson, to state that she developed a chronic disability as a 
result of the complaints made in service.  An expert opinion 
would be necessary in order to establish such a connection and 
none has been proffered in this case.  

Even failing to show chronicity, her claim could still be well 
grounded "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, supra.  
The evidence clearly shows that a condition (pain in the feet and 
legs) was present in service; it also demonstrated continuity of 
symptomatology.  However, the claims folder does not include any 
competent evidence relating the veteran's current complaints to 
that symptomatology.  Therefore, it is found that the veteran's 
claim for service connection for pain in feet and legs is not 
well grounded.

It is noted that the veteran's private physician had stated in a 
July 1998 letter that her complaints of pain the feet and legs 
were related to environmental factors to which she was exposed 
while serving in the Persian Gulf.  However, the objective 
service medical records indicated that she had reported having 
foot trouble at the time of her March 1989 separation 
examination, before her service in the Gulf.  Therefore, since 
these complaints existed prior to her Gulf service, 38 C.F.R. 
§ 3.317 is not for application in this instance.


ORDER

An increased evaluation for the service-connected PTSD is denied.

An increased evaluation for the service-connected low back 
disability is denied.

Service connection for gastroenteritis is denied.

Service connection for headaches is denied.

Service connection for neuritis of the left elbow is denied.

Service connection for pain in the feet and legs is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

